08-6118-ag
         Bajraktari v. Holder
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A099 610 056
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 12 th day of January, two thousand ten.
 5
 6       PRESENT:
 7                WILFRED FEINBERG,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                              Circuit Judges.
11       _________________________________________
12
13       EDMOND BAJRAKTARI,
14                Petitioner,
15
16                              v.                              08-6118-ag
17                                                              NAC
18       ERIC H. HOLDER JR.,
19       UNITED STATES ATTORNEY GENERAL, *
20                Respondent.
21
22       _________________________________________




                  *
               Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder Jr. is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:        Andrew P. Johnson, New York, New
 2                          York.
 3
 4   FOR RESPONDENT:        Tony West, Acting Assistant Attorney
 5                          General; Ernesto H. Molina Jr.,
 6                          Assistant Director; Jeffery R.
 7                          Leist, Trial Attorney, Office of
 8                          Immigration Litigation, Civil
 9                          Division, U.S. Department of
10                          Justice, Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   decision of the Board of Immigration Appeals (“BIA”), it is

14   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

15   review is DENIED.

16       Edmond Bajraktari, a native and citizen of Albania,

17   seeks review of a November 18, 2008 order of the BIA

18   affirming the October 25, 2006 decision of Immigration Judge

19   (“IJ”) Gabriel C. Videla, denying his application for

20   asylum, withholding of removal, and relief under the

21   Convention Against Torture (“CAT”).    In re Edmond

22   Bajraktari, No. A099 610 056 (B.I.A. Nov. 18, 2008), aff’g

23   No. A099 610 056 (Immig. Ct. N.Y. City Oct. 25, 2006).     We

24   assume the parties’ familiarity with the underlying facts

25   and procedural history of this case.

26       When the BIA issues an opinion that fully adopts the

27   IJ’s decision, this Court reviews the IJ’s decision.     See,

28   e.g., Chun Gao v. Gonzales, 424 F.3d 122, 124 (2d Cir.

                                  2
1    2005).     We review the agency’s factual findings under the

2    substantial evidence standard.      8 U.S.C. § 1252(b)(4)(B);

3    see also     Manzur v. U.S. Dep't of Homeland Sec., 494 F.3d

4    281, 289 (2d Cir. 2007).

5        Bajraktari has waived any challenge to the agency’s

6    finding that country conditions have changed in Albania,

7    such that he failed to establish a well-founded fear of

8    future persecution.     Yueqing Zhang v. Gonzales, 426 F.3d

9    540, 545 n.7 (2d Cir. 2005).     Because this unchallenged

10   finding is dispositive of Bajraktari’s asylum and

11   withholding of removal claims, see Hoxhallari v. Gonzales,

12   468 F.3d 179, 182-83 (2d Cir. 2007), we decline to review

13   the agency’s adverse credibility and alternative burden of

14   proof findings.

15       Finally, because Bajraktari fails to indicate anything

16   in the record that would compel a reasonable fact finder to

17   conclude that he would more likely than not suffer torture

18   if returned to Albania, the agency’s denial of CAT relief

19   was proper.     See 8 U.S.C. § 1252(b)(4)(B); see also Manzur,

20   494 F.3d at 289.

21       For the foregoing reasons, the petition for review is

22   DENIED.     As we have completed our review, any stay of


                                     3
1    removal that the Court previously granted in this petition

2    is VACATED, and any pending motion for a stay of removal in

3    this petition is DISMISSED as moot. Any pending request for

4    oral argument in this petition is DENIED in accordance with

5    Federal Rule of Appellate Procedure 34(a)(2), and Second

6    Circuit Local Rule 34(b).

 7                               FOR THE COURT:
 8                               Catherine O’Hagan Wolfe, Clerk
 9
10
11                               By:___________________________




                                  4